DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “authentication seal” “viewing and inspection opening” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmeier US Pat No. 4,275,810 in view of Bedman et al. US Pub. No US 2016/0174675.

With respect to claim 1, Waldmeier teaches a device for inspection and authentication of gemstones, comprising
a first member (fig 2, 3) having a gemstone receiving portion (fig 2,7); said gemstone receiving portion configured to receive a gemstone therein; and

wherein the second member covers the first member such that:
an authentication seal “data carrier” is provided extending over portions (fig 2,8) of the first member and the second member without obstructing the viewing and inspection openings of the gemstone covering portions (col 3, lines 29-30).

Waldmeier does not teach a plurality of gemstone receiving/covering portions.

Bedman, in the same field of endeavor as Waldmeier of a transparent jewelry box for caring gemstones, teaches multiple cavities i.e. containment volumes for simultaneously holding multiple gemstones (fig 2) (claim 1). At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to duplicate Waldmeier’s receiving/covering portions to hold multiple gemstones in a single case since it has been held a mere duplication of essential working parts involves routine skill in the art.

With respect to claim 3 according to claim 1, the combination teaches the device for inspection and authentication of diamonds wherein each of the plurality of gemstone receiving portions has a shape corresponding to a shape (fig 2, 7 Waldmeier) of a diamond piece to be received therein.

With respect to claim 5 according to claim 1, the combination teaches the device for inspection and authentication of diamonds according to claim 1, wherein each of the plurality of gemstone receiving portions (fig 2, 7 Waldmeier) is configured to secure a diamond piece placed therein.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmeier US Pat No. 4,275,810 in view of Bedman et al. US Pub. No US 2016/0174675 in further view of Wang CN108749429.

With respect to claim 4 according to claim 1, the combination does not teach gemstone receiving portions having a concave shape.

Wang, in the same field of endeavor as Waldmeier of a jewelry box for caring gemstones, teaches a plurality of gemstone receiving portions having a concave shape (fig 1, 5), wherein the concave shape holds a gemstone in place (claim 1).  At the time 

Allowable Subject Matter
Claims 6-10 are allowed. Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:
  
As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “size of viewing and inspection opening is less than size of the gemstone”, in combination with the rest of the limitations of claim 2.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a size of viewing and inspection opening is less than a size of the gemstone”, in combination with the rest of the limitations of claim 6.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “one or more of the viewing and inspection openings includes one or more elongated portions”, in combination with the rest of the limitations of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MAURICE C SMITH/Examiner, Art Unit 2877